                                               1


                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 NOTRE DAME AFFORDABLE HOUSING,
 Inc. and CHARLENE M. MARSH,
 Plaintiffs,
                                                   Case No. 1:18-cv-08116
 v.
 CITY OF CHICAGO,. et al.                          Honorable Judge Charles R. Norgle, Sr.

 Defendants.

 PLAINTIFFS’ MOTION TO EXTEND TIME TO RESPOND TO CITY DEFENDANTS
           AND DELTA DEMOLITION INC.’S MOTION TO DISMISS

         NOW COME the Plaintiffs, NOTRE DAME AFFORDABLE HOUSING, INC. and

CHARLENE M. MARSH, by and through their undersigned counsel, and pursuant to FRCP

6(b)(1)(A), move for an extension of time to respond to the City Defendants’ Motion to Dismiss:

      A. Introduction

         1.    Plaintiffs filed their First Amended Complaint (“FAC”) on March 16, 2019. Dkt.

34. The FAC details the unlawful demotion of a building located 808 W. 80th Street in the City of

Chicago. The FAC alleges that here the demolition took place no earlier than December 11, 2017,

the date upon which the below identified demolition permit was applied for and granted:




                                               1
                                                 2


           2.   The FAC added claims to include Dennis Rafael. In relevant part, Mr. Rafael sent

Plaintiff an October 19, 2018, letter on City of Chicago Department of Law letterhead which

acknowledged Plaintiff Notre Dame Affordable Housing, Inc.’s claim with a reported “Loss Date”

of “12/17/2017”. Thereafter, on December 3, 2018, Mr. Rafael sent Plaintiff Notre Dame

Affordable Housing, Inc. a second letter, again on City of Chicago Department of Law letterhead,

where the letter stated that “[t]his office represents the City of Chicago . .. for General Liability

coverage applicable to the above caption date of incident.” The purported “Date of Loss” reflected

on Rafael’s December 3, 2019, letter is “10/11/2017.”

           3.   Below are genuine images of Rafael’s October 19, 2018, and December 3, 2018,

letters:




           4.   Pursuant to FRCP 6 and 15, Defendants City of Chicago, Judith Fryland,

Commissioner, Dept. of Buildings, and Grant Ullrich, Deputy Commissioner, Dept. of Buildings

(the “City of Chicago Defendants”) were required to respond to the FAC by April 1, 2019.



                                                 2
                                                3


       5.      On March 25, 2019, the City Defendants moved to extend their response to the

FAC from April 1, 2019 to April 16, 2016. Dkt. 42. Plaintiffs did not opposed the relief sought.

       6.      On March 25, 2019, Plaintiffs’ counsel asked counsel for the City Defendants if

counsel for the City Defendants would accept service on behalf of Mr. Rafael. Counsel for the

City Defendants declined to accept service as depicted by the below emails from March 25, 2019:




       7.      On March 29, 2019, Plaintiffs served Mr. Rafael at his place of employment by and

through an employee who represented that she was authorized to accept service on his behalf. Dkt.

40. The proof of service executed by Plaintiff’s process server is depicted on the following page:




                                                3
                                               4




       8.     On April 4, 2019, at 11:58 a.m., counsel for the Chicago Defendants, while not

representing Defendant Rafael, claimed that the reported service upon Mr. Rafael was ineffective:




       9.     On April 4, 2019, at 11:58 a.m., counsel for Plaintiff responded to counsel for the

Chicago Defendants by asking “if [Mr. Rafael] is not a city employee, on what authority is he

signing paperwork on behalf of the city?” Counsel for the Chicago Defendants responded by

saying “Mr. Rafael has not been served, and is not represented by the City. We will not be making

statements informally pertaining to him.” This email exchange is depicted on the following page:




                                               4
                                                  5




       10.      On April 16, 2019, the Chicago Defendants moved to dismiss the FAC by filing a

3-page Motion to Dismiss and 24 page Memorandum of Law in support. Dkts. 41, 42-1, 46.

       11.      By the Court’s prior order, Plaintiffs response is due on May 10, 2019. Dkt. 45.

       12.      On April 30, 2019, Delta Demolition, Inc. (“Delta”) filed its Motion to Dismiss and

Memorandum of Law, but did not notice up1 its Motion to Dismiss. Dkts. 47-48. As result of

Delta neglecting to notice up its Motion to Dismiss, no due date for a response was formally set

by the Court.

    B. Argument in Support of Motion for Leave to File a Second Amended Complaint

       13.      As of the filing of this Motion, Plaintiffs have attempted to serve Defendant Rafael

on ten (10) occasions, but it appears that Mr. Rafael is attempting to dodge service. It would be

unjust and contrary to FRCP to require Plaintiffs to respond to the Chicago Defendants’ Motion to



1
 Delta’s Motion to Dismiss was never noticed up for presentment which is a requirement of Local Rule
5.3 which provides as follows:
       (b) Presentment. Every motion or objection shall be accompanied by a notice of presentment
       specifying the date and time on which, and judge before whom, the motion or objection is to be
       presented. The date of presentment shall be not more than 14 days following the date on which
       the motion or objection is delivered to the court pursuant to LR78.1.
                                                  5
                                                  6


Dismiss prior to having Defendant Rafael appear and defend the suit. This is especially true

considering Defendant Rafael is a key player in the FAC and counsel for the Chicago Defendants

refused to identify Rafael’s employer.

       14.     Additionally, just recently Plaintiffs learned that despite Mr. Rafael’s use of City

of Chicago, Department of Law, letterhead and the title of “Claims Specialist”, Mr. Rafael appears

to be employed by Corvel Corporation, private sector insurer which appears to act as a third-party

claims administrator for the City of Chicago, Department of Law. Accordingly, Plaintiff needs

additional time to investigate the role of Rafael’s purported employer, Corvel Corporation.

       15.     Granting Plaintiffs leave of court to file a Second Amended Complaint under these

circumstances comports with FRCP 15 which provides that “[t]he court should freely give leave

when justice so requires.” Additionally, FRCP 1 provides that the Federal Rules of Civil

Procedure “should be construed, administered, and employed by the court and the parties to secure

the just, speedy, and inexpensive determination of every action and proceeding.”

       16.     Here, given the fact that the City of Chicago utilized Mr. Rafael to deny Plaintiffs’

claim, and counsel for the City Defendants disavowed any representation of Mr. Rafael, did not

explain Rafael relationship with the Department of Law and declined to identify Rafael’s

employer, it would be just to allow Plaintiffs leave of court to further investigate Rafael and Corvel

Corporation’s role in the denial of Plaintiffs claim.

       17.     Further, it would lead to a less expensive determination of this case if Plaintiff were

allowed to file a Second Amended Complaint with new claims against Rafael and Corvel

Corporation rather than responding to the 27 pages of argument contained within the City

Defendants’ Motion to Dismiss and Memorandum of Law and the motion to dismiss filed by




                                                  6
                                                      7


Defendant Delta and then seeking leave of court to add Corvel Corporation as a defendant, with

potentially new claims against Defendant Rafael.

        18.     Should a recent attempt at service prove unsuccessful, Plaintiffs will promptly seek

leave of court to FRCP 4(e)(1) which provides that service of a summons and complaint may be

effected “following state law for serving a summons in an action brought in courts of general

jurisdiction in the state where the district court is located or where service is made.”2

        19.     Plaintiffs propose to file the Second Amended Complaint in 28 days, on or before

June 7, 2019. If Plaintiff can conclude their investigation sooner, they will file the Second

Amended Complaint sooner.

        WHEREFORE, for the reasons set forth above, Plaintiffs seek until June 7, 2019, to file

their Second Amended Complaint.



2
  Like federal law, the Illinois Code of Civil Procedure generally permits service on an individual “(1) by
leaving a copy of the summons with the defendant personally, [or] (2) by leaving a copy at the defendant’s
usual place of abode, with some person of the family or person residing there, of the age of 13 years or
upwards, and informing that person of the contents of the summons, provided the officer or other person
making service shall also send a copy of the summons in a sealed envelope with postage fully prepaid,
addressed to the defendant at his or her usual place of abode.” 735 ILCS 5/2-203(a). However, if service is
“impractical” under the methods set forth in Section 2-203(a), a plaintiff “may move, without notice, that
the Court enter an order directing a comparable method of service.” 735 ILCS 5/2-203.1. A motion to
approve service under Section 5/2-203.1 “shall be accompanied with an affidavit stating the nature and
extent of the investigation made to determine the whereabouts of the defendant and the reasons why service
is impractical * * *, including a specific statement showing that a diligent inquiry as to the location of the
individual defendant was made and reasonable efforts to make service have been unsuccessful.” In re
Schmitt, 321 Ill. App. 3d 360, 367 (2d Dist. 2001). If the moving party has satisfactorily made the required
showing of “diligent inquiry” by affidavit, “[t]he court may order service to be made in any manner
consistent with due process.” Id. at 367-68. In re Marriage of Schmitt, 321 Ill. App. 3d 360 (2d Dist. 2001),
the petitioner in a marriage dissolution case contended that the respondent was attempting to evade service
of process and sought relief under Section 2-203.1 when the customary methods of effecting service had
proven unsuccessful. The trial court issued an order authorizing service by leaving a copy of summons and
petition with any two of five individuals or entities, including the respondent’s mother, an employee of a
corporation that the respondent controlled, and two attorneys who previously had represented the
respondent. The appellate court then concluded that given the respondent’s admission that the person served
worked for his company and the principle that “[c]ourts do not favor those who seek to evade service of
summons,” the plaintiff’s service on the respondent’s employee “was sufficient to convey notice to
respondent” because “it is reasonable to believe that an employee would advise his employer that he had
been served on the employer’s behalf.” Id.
                                                      7
  8




Respectfully submitted,
Counsel for Plaintiffs

/s/ James C. Vlahakis
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 581-5456
(630) 575-8188 (fax)
jvlahakis@sulaimanlaw.com




  8
                                                 9


                                CERTIFICATE OF SERVICE

       The undersigned, certifies that on May 10, 2019, he caused the above document to be

filed with the U.S. District Court’s ECF filing system which shall submit a copy of this filed

document to opposing counsel.



                                                     Respectfully submitted,

                                                     /s/ James C. Vlahakis
                                                     Sulaiman Law Group, Ltd.
                                                     2500 South Highland Avenue, Suite 200
                                                     Lombard, Illinois 60148
                                                     (630) 575-8181
                                                     (630) 575-8188 (fax)




                                                 9
